Citation Nr: 1722433	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a thyroid disability, to include Hashimoto's thyroiditis and hypothyroidism, as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this claim is currently with the RO in Atlanta, Georgia.  

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a January 2013 Substantive Appeal, VA Form 9, pursuant to a November 2012 Statement of the Case, which addressed the issue of service connection for hypothyroidism (claimed as thyroid condition).  In the January 2013 Substantive Appeal, the Veteran indicated that he wanted a Board hearing at a local VA office (Travel Board hearing).  Upon clarification, in February 2013, April 2016, and March 2017 correspondences, the Veteran requested a Board hearing by live videoconference (Videoconference Board hearing).  

In a notification letter, dated April 17, 2017, the Veteran was informed of a Board hearing scheduled for April 20, 2017 (just three days after the dated notification letter).  It also appears that the Veteran was scheduled for a Travel Board hearing instead of a Videoconference Board hearing the Veteran requested.  The April 2017 notification letter was sent to the address located in Eatonton, Georgia.  

The RO indicated that the Veteran failed to report to the April 2017 Travel Board hearing; however, it is unclear whether the Veteran received notification of the time and place of the scheduled hearing at the appropriate address.  While the April 2017 notification letter was not returned to VA as undeliverable by the United States Post Office, in a correspondence from the Veteran, signed on April 20, 2017 and received by VA on April 26, 2017, the Veteran indicated that he waived the 30-day notification to attend an open Travel Board hearing.  The Board construes this submission as the Veteran's willingness to attend a Travel Board hearing if waiving the 30-day notification period allows the Veteran to present testimony sooner (at a Travel Board hearing) as opposed to waiting to be scheduled for a Videoconference Board hearing.  Significantly, at that time, the Veteran did not withdraw his request for a Board hearing.  

More importantly, in the April 2017 correspondence, the Veteran listed his mailing address being in Lithonia, Georgia.  Here, it is clear that the Veteran was unaware of the scheduled hearing (on April 20, 2017) as of the Veteran's correspondence signed on April 20, 2017 (the day of the scheduled April 20, 2017 Travel Board hearing).  No subsequent correspondence from the Veteran has withdrawn this request for a Videoconference Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2016), when a hearing is scheduled, the person requesting it will be notified of its time and place.

As it is unclear whether the Veteran received notice of the time and place for the scheduled hearing, in accordance with the Veteran's request, the Board finds that the Veteran should again be scheduled for a Videoconference Board hearing at the RO.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

After verification of the Veteran's current mailing address, schedule the Veteran for a Videoconference Board hearing to be held at the appropriate RO before a Veterans Law Judge of the Board in Washington, DC, to address the issue as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and representative, in accordance with 38 C.F.R. § 20.704(b) (2016), a copy of which should be associated with the electronic file.  Notification of the new hearing should be sent to the Veteran's confirmed mailing address.  Notify the appellant (Veteran) that, absent good cause, if he fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing has been withdrawn.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

